
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.73


IDEC PHARMACEUTICALS CORPORATION
2003 OMNIBUS EQUITY PLAN


1.Purpose; Establishment.

        The IDEC Pharmaceuticals Corporation 2003 Omnibus Equity Plan (the
"Plan") is intended to encourage ownership of shares of IDEC Pharmaceuticals
Corporation Common Stock by selected Employees of the Company and its Affiliates
and to provide an additional incentive to those Employees to promote the success
of the Company and its Affiliates. The Plan has been adopted and approved by the
Board of Directors, conditioned upon the Closing and subject to the approval of
the stockholders of the Company, and shall become effective as of the Effective
Date.

2.Definitions.

        As used in the Plan, the following definitions apply to the terms
indicated below:

(a)"Affiliate" shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.

(b)"Agreement" shall mean either the written agreement between the Company and a
Participant or a written notice from the Company to a Participant evidencing an
Award.

(c)"Award" shall mean any Option, Restricted Stock, Phantom Stock, Stock Bonus,
Stock Appreciation Right or Other Award granted pursuant to the terms of the
Plan.

(d)"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities with respect to which such Person has properly filed an
effective Schedule 13G.

(e)"Board of Directors" shall mean the Board of Directors of the Company.

(f)"Closing" shall mean the closing of the Merger.

(g)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(h)"Committee" shall mean, at the discretion of the Board of Directors, the full
Board of Directors or a committee of the Board of Directors, which shall consist
of two or more persons, each of whom, unless otherwise determined by the Board
of Directors, is an "outside director" within the meaning of Section 162(m) of
the Code and a "nonemployee director" within the meaning of Rule 16b-3.

(i)"Company" shall mean IDEC Pharmaceuticals Corporation, a Delaware
corporation.

(j)"Common Stock" shall mean the common stock of the Company, par value $0.0005
per share.

(k)A "Corporate Change in Control" shall be deemed to have occurred upon the
first of the following events:

(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
subsidiaries) representing 50% or more of the combined voting power of the
Company's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction which is a merger or
consolidation;

1

--------------------------------------------------------------------------------

(ii)the election to the Board of Directors, without the recommendation or
approval of a majority of the incumbent Board of Directors (as of the effective
date of the Merger, but giving effect to the consummation of the Merger), of
directors constituting a majority of the number of directors of the Company then
in office, provided, however, that directors whose election or appointment
following the Effective Date is approved by a majority of the members of the
incumbent Board of Directors shall be deemed to be members of the incumbent
Board of Directors for purposes hereof, provided further that directors whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company will not
be considered as members of the incumbent Board of Directors for purposes of
this paragraph (ii); or

(iii)the occurrence of any other event which the incumbent Board of Directors in
its sole discretion determines should be considered a Corporate Change in
Control.

(iv)The consummation of the Merger shall not be considered or deemed to be a
Corporate Change in Control for the purposes of the Plan.



(l)A "Corporate Transaction" shall be deemed to have occurred upon the first of
the following:

(i)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other company, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) at least 50% of the combined voting power of the
voting securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation (unless following such merger or
consolidation the voting securities of the Company outstanding immediately prior
thereto represent less than 60% of the combined voting power of the voting
securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation and the transaction results in
those persons who are members of the incumbent Board of Directors immediately
prior to such merger or consolidation constituting less than 50% of the
membership of the Board of Directors or the board of directors of such surviving
or parent entity immediately after, or subsequently at any time as contemplated
by such merger or consolidation (in which case the transaction shall be a
Corporate Transaction)) or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
30% or more of the combined voting power of the Company's then outstanding
securities; or

(ii)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

(iii)The consummation of the Merger shall not be considered or deemed to be a
Corporate Transaction for the purposes of the Plan.

(m)"Covered Employee" shall have the meaning set forth in Section 162(m) of the
Code.

2

--------------------------------------------------------------------------------

(n)"Designated Employee" shall mean an Employee designated by the Committee, in
its sole discretion, as a "Designated Employee" for purposes of the Plan at any
time prior to the effective date of a Corporate Transaction.

(o)"Effective Date" shall mean the date that the Merger is consummated.

(p)"Employee" shall mean a person employed by the Company or an Affiliate as a
common law employee (determined under the regular personnel policies, practices
and classifications of the Company or the Affiliate, as applicable). A person is
not considered an Employee for purposes of the Plan if the person is classified
as a consultant or contractor under the Company or an Affiliate's regular
personnel classifications and practices, or if the person is a party to an
agreement to provide services to the Company or an Affiliate without
participating in the Plan, notwithstanding that such person may be treated as a
common law employee for payroll tax, coverage requirements under Section 410(b)
of the Code, nondiscrimination requirements under Section 401(a)(4) of the Code
or other legal purposes.

(q)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(r)"Fair Market Value" of the Common Stock shall be calculated as follows:
(i) if the Common Stock is listed on a national securities exchange or traded on
the NASDAQ National Market or the NASDAQ SmallCap Market and sale prices are
regularly reported for the Common Stock, then the Fair Market Value shall be the
closing selling price for the Common Stock reported on the applicable composite
tape or other comparable reporting system on the applicable date, or if the
applicable date is not a trading day, on the most recent trading day immediately
prior to the applicable date; or (ii) if closing selling prices are not
regularly reported for the Common Stock as described in clause (i) above but bid
and asked prices for the Common Stock are regularly reported, then the Fair
Market Value shall be the arithmetic mean between the closing or last bid and
asked prices for the Common Stock on the applicable date or, if the applicable
date is not a trading day, on the most recent trading day immediately prior to
the applicable date; or (iii) if prices are not regularly reported for the
Common Stock as described in clause (i) or (ii) above, then the Fair Market
Value shall be such value as the Committee in good faith determines.

(s)"Incentive Stock Option" shall mean an Option that is an "incentive stock
option" within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an incentive stock option.

(t)"Merger" shall mean the merger of Bridges Merger Corporation, a wholly owned
subsidiary of the Company, with and into Biogen Inc., with Biogen Inc.
continuing as the surviving corporation, pursuant to the Agreement and Plan of
Merger dated as of June 20, 2003.

(u)"Nonqualified Stock Option" shall mean an Option other than an Incentive
Stock Option.

(v)"Option" shall mean an option to purchase shares of Common Stock granted
pursuant to Section 7.

(w)"Other Award" shall mean an award granted pursuant to Section 11.

(x)"Participant" shall mean an Employee to whom an Award is granted pursuant to
the Plan.

(y)"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefits plan of the
Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation

3

--------------------------------------------------------------------------------

or other business entity owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company.

(z)"Phantom Stock" shall mean the right, granted pursuant to Section 9, to
receive in cash, shares or other property an amount, the value of which is
related to the Fair Market Value of a share of Common Stock.

        (aa) "Restricted Stock" shall mean a share of Common Stock which is
granted pursuant to the terms of Section 8 or Section 7(d) and which is subject
to restrictions as set forth in Section 8(d).

        (bb) "Rule 16b-3" shall mean Rule 16b-3 promulgated under the Exchange
Act, as amended from time to time.

        (cc) "Stock Appreciation Right" shall mean the right to receive an
amount equal to the excess of the Fair Market Value of a share of Common Stock
(as determined on the date of exercise), over (i) if the Stock Appreciation
Right is not related to an Option, the purchase price of a share of Common Stock
on the date the Stock Appreciation Right was granted, or (ii) if the Stock
Appreciation Right is related to an Option, the purchase price of a share of
Common Stock specified in the related Option, and pursuant to such further terms
and conditions as are provided under Section 11.

        (dd) "Stock Bonus" shall mean a bonus payable in shares of Common Stock
granted pursuant to Section 10.

        (ee) "Vesting Date" shall mean the date established by the Committee on
which an Award shall vest.

3.Stock Subject to the Plan.

(a)Shares Available for Awards. The maximum number of shares of Common Stock
reserved for issuance under the Plan shall be 17,400,000 shares (subject to
adjustment as provided herein). Such shares may be authorized but unissued
Common Stock or authorized and issued Common Stock held in the Company's
treasury. The Committee may direct that any stock certificate evidencing shares
issued pursuant to the Plan shall bear a legend setting forth such restrictions
on transferability as may apply to such shares pursuant to the Plan.

(b)Individual Limitation. The total number of shares of Common Stock subject to
Awards (including Awards which may be payable in cash but denominated as shares
of Common Stock), awarded to any Participant shall not exceed 1,500,000 shares
in any tax year of the Company (subject to adjustment as provided herein).

(c)Limitation for Non-Option Awards. The maximum number of shares of Common
Stock subject to Awards other than Options under the Plan shall be 3,100,000.

(d)Adjustment for Change in Capitalization. In the event that any dividend or
other distribution is declared (whether in the form of cash, Common Stock, or
other property), or there occurs any recapitalization, reclassification, stock
split, reverse stock split, reorganization, merger (other than the Merger),
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, then, unless otherwise determined by the
Committee in its sole and absolute discretion, (1) the number and kind of shares
of stock which may thereafter be issued in connection with Awards, (2) the
number and kind of shares of stock or other property issued or issuable in
respect of outstanding Awards, (3) the exercise price, grant price or purchase
price relating to any outstanding Award, and (4) the maximum number of shares
subject to Awards which may be awarded to any Participant during any tax year of
the Company shall be equitably adjusted as necessary to prevent the dilution or
enlargement of the rights of Participants; provided that, with respect to
Incentive Stock Options, such adjustment shall be made in accordance with
Section 424 of the Code.

4

--------------------------------------------------------------------------------

(e)Adjustment for Change or Exchange of Shares for Other Consideration. In the
event the outstanding shares of Common Stock shall be changed into or exchanged
for any other class or series of capital stock or cash, securities or other
property pursuant to a recapitalization, reclassification, reorganization,
merger (other than the Merger), consolidation, spin-off, combination,
repurchase, or share exchange, or other similar corporate transaction or event
("Transaction"), then, unless otherwise determined by the Committee in its sole
and absolute discretion, (1) each outstanding Option shall thereafter become
exercisable for the number and/or kind of capital stock, and/or the amount of
cash, securities or other property so distributed, into which the shares of
Common Stock subject to the Option would have been changed or exchanged had the
Option been exercised in full prior to such Transaction, provided that, if
necessary, the provisions of the Option shall be appropriately adjusted so as to
be applicable to any shares of capital stock, cash, securities or other property
thereafter issuable or deliverable upon exercise of the Option, and (2) each
outstanding Award that is not an Option and that is not automatically changed in
connection with the Transaction shall represent the number and/or kind of
capital stock, and/or the amount of cash, securities or other property so
distributed, into which the shares of Common Stock covered by the outstanding
Award would have been changed or exchanged had they been held by a stockholder
of the Company.

(f)Reuse of Shares. The following shares of Common Stock shall again become
available for Awards: (1) any shares subject to an Award that remain unissued
upon the cancellation, surrender, exchange or termination of such award for any
reason whatsoever; (2) any shares of Restricted Stock forfeited and (3) any
previously owned or withheld shares of Common Stock obtained by the Participant
pursuant to an Award and received by the Company in exchange for Option shares
upon a Participant's exercise of an Option, as permitted under Section 7(c)(ii).



4.Administration of the Plan.


        The Plan shall be administered by the Committee. The Committee shall
have the authority in its sole discretion, subject to and not inconsistent with
the express provisions of the Plan, to administer the Plan and to exercise all
the powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Common Stock to which an
Award may relate and the terms, conditions, restrictions and performance
criteria relating to any Award; to determine whether, to what extent, and under
what circumstances an Award may be settled, cancelled, forfeited, exchanged, or
surrendered; to make adjustments in any applicable performance goals in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations, or accounting principles; to construe and interpret the Plan
and any Award; to prescribe, amend and rescind rules and regulations relating to
the Plan; to determine the terms and provisions of Agreements; and to make all
other determinations deemed necessary or advisable for the administration of the
Plan.

        The Committee may, in its sole and absolute discretion, without
amendment to the Plan, waive or amend the operation of Plan provisions
respecting exercise after termination of employment or service to the Company or
an Affiliate and, except as otherwise provided herein, adjust any of the terms
of any Award. The Committee may also (a) accelerate the date on which any Award
granted under the Plan becomes exercisable or (b) accelerate the Vesting Date or
waive or adjust any condition imposed hereunder with respect to the vesting or
exercisability of an Award, provided that the Committee determines that such
acceleration, waiver or other adjustment is necessary or desirable in light of
extraordinary circumstances. Notwithstanding anything in the Plan to the
contrary, no Award

5

--------------------------------------------------------------------------------


outstanding under the Plan may be repriced, regranted through cancellation or
otherwise amended to reduce the exercise price applicable thereto (other than
with respect to adjustments made in connection with a Corporate Transaction or
other change in the Company's capitalization) without the approval of the
Company's stockholders.

5.Eligibility.

        The persons who shall be eligible to receive Awards pursuant to the Plan
shall be such Employees (including officers of the Company, whether or not they
are members of the Board of Directors) as the Committee shall select from time
to time.

6.Awards Under the Plan; Agreement.

        The Committee may grant Options, shares of Restricted Stock, shares of
Phantom Stock, Stock Bonuses, Stock Appreciation Rights and Other Awards in such
amounts and with such terms and conditions as the Committee shall determine,
subject to the provisions of the Plan. Each Award granted under the Plan shall
be evidenced by an Agreement which shall contain such provisions as the
Committee may in its sole discretion deem necessary or desirable which are not
in conflict with the terms of the Plan. By accepting an Award, a Participant
thereby agrees that the Award shall be subject to all of the terms and
provisions of the Plan and the applicable Agreement.

7.Options.

(a)Identification of Options. Each Option shall be clearly identified in the
applicable Agreement as either an Incentive Stock Option or a Nonqualified Stock
Option. Each Option shall state the number of shares of the Common Stock to
which it pertains.

(b)Exercise Price. Each Agreement with respect to an Option shall set forth the
amount (the "option exercise price") payable by the grantee to the Company upon
exercise of the Option. Subject to Section 7(e) (if applicable), the option
exercise price per share shall be determined by the Committee at the time of
grant; provided, however, that in no event shall the option exercise price per
share be less than the Fair Market Value of the Common Stock on the date of
grant. Unless otherwise determined by the Committee, the per share option
exercise price shall equal the Fair Market Value of the Common Stock on the date
of grant.

(c)Term and Exercise of Options.

(i)Each Option shall become exercisable at the time or times determined by the
Committee or upon the achievement of the performance objectives determined by
the Committee, in each case as set forth in the applicable Agreement. Subject to
Section 7(e) (if applicable), the expiration date of each Option shall be ten
(10) years from the date of the grant thereof, or at such earlier or later time
as the Committee shall expressly state in the applicable Agreement.

(ii)An Option shall be exercised by delivering notice as specified in the
Agreement on the form of notice provided by the Company. The option exercise
price shall be payable upon the exercise of the Option. It shall be payable
(A) in United States dollars in cash or by check, (B) if permitted by the
Committee, in shares of the Common Stock held by the Participant (or a permitted
transferee of such person) for at least six months having a Fair Market Value as
of the date of exercise equal to the option exercise price of the Option, (C) at
the discretion of the Committee, in accordance with a cashless exercise program
established with a securities brokerage firm, or (D) at the discretion of the
Committee, by any combination of (A), (B), and (C) above.

(iii)Certificates for shares of Common Stock purchased upon the exercise of an
Option shall be issued in the name of or for the account of the Participant or
other person entitled to

6

--------------------------------------------------------------------------------

receive such shares, and delivered to the Participant or such other person as
soon as practicable following the effective date on which the Option is
exercised.

(d)Repurchase Rights. Upon the exercise of an Option, and to the extent the
applicable Agreement so provides, unvested shares of Restricted Stock may be
issued under the Plan which are subject to Sections 8(b), (d), (e), (f) and
(g) of the Plan and to repurchase by the Company in accordance with the
following provisions:

(i)Upon a Participant's termination of employment with the Company or an
Affiliate while holding unvested shares of Restricted Stock issued upon the
exercise of an Option, the Company shall have the right to repurchase any or all
of those unvested shares at the option exercise price paid per share. The terms
and conditions upon which such repurchase right shall be exercisable (including
the period and procedure for exercise and the appropriate vesting schedule for
the purchased shares) shall be established by the Committee and set forth in the
applicable Agreement.

(ii)The Board of Directors, in its discretion, may determine at the time that
the unvested shares of Restricted Stock are issued or at any time thereafter
that any or all of the Company's outstanding repurchase rights shall terminate,
and that any or all shares subject to such terminated rights shall become vested
in full, upon the occurrence of any Corporate Change in Control.

(iii)The Committee shall have the discretionary authority, exercisable either
before or after the Participant's termination of employment, to cancel the
Company's outstanding repurchase rights with respect to any or all unvested
shares of Restricted Stock purchased or purchasable by the Participant under the
Plan and thereby accelerate the vesting of those shares in whole or in part at
any time.

(e)Limitations on Incentive Stock Options. To the extent that the aggregate Fair
Market Value of shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under the Plan and any other stock option plan of the Company or an
Affiliate shall exceed $100,000, such Options shall be treated as Nonqualified
Stock Options. Such Fair Market Value shall be determined as of the date on
which each such Incentive Stock Option is granted.

(f)No Incentive Stock Option may be granted to a person if, at the time of the
proposed grant, such person owns (or is deemed to own under the Code) stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company unless (A) the exercise price of such Incentive
Stock Option is at least 110% of the Fair Market Value of a share of Common
Stock at the time such Incentive Stock Option is granted and (B) such Incentive
Stock Option is not exercisable after the expiration of five years from the date
such Incentive Stock Option is granted.



8.Restricted Stock.

(a)Price. At the time of the grant of shares of Restricted Stock, the Committee
shall determine the price, if any, to be paid by the Participant for each share
of Restricted Stock subject to the Award.

(b)Vesting Date. At the time of the grant of shares of Restricted Stock, the
Committee shall establish a Vesting Date or Vesting Dates with respect to such
shares. Except as otherwise provided herein (including the provisions of
Section 12, 13 and 14 hereof), and except for shares of Restricted Stock issued
upon the exercise of Options pursuant to Section 7(d), no shares of Restricted
Stock shall have a Vesting Date that is earlier than the third anniversary of
the date of grant of such Award. The Committee may divide such shares into
classes and

7

--------------------------------------------------------------------------------

assign a different Vesting Date for each class. Provided that all conditions to
the vesting of a share of Restricted Stock imposed pursuant to Section 8(c) are
satisfied, and except as provided in Section 8(h), upon the occurrence of the
Vesting Date with respect to a share of Restricted Stock, such share shall vest
and the restrictions of Section 8(d) shall lapse.

(c)Conditions to Vesting. At the time of the grant of shares of Restricted
Stock, the Committee may impose such restrictions or conditions to the vesting
of such shares as it, in its absolute discretion, deems appropriate.

(d)Restrictions on Transfer Prior to Vesting. Prior to the vesting of a share of
Restricted Stock, no transfer of a Participant's rights with respect to such
share, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted. Immediately upon any attempt to transfer such rights, such share,
and all of the rights related thereto, shall be forfeited by the Participant.

(e)Dividends on Restricted Stock. The Committee in its discretion may require
that any dividends paid on shares of Restricted Stock be held in escrow until
all restrictions or conditions to the vesting of such shares have lapsed.

(f)Issuance of Certificates. (1) Following the date of grant with respect to
shares of Restricted Stock, the Company shall cause to be issued a stock
certificate, registered in the name of or for the account of the Participant to
whom such shares were granted, evidencing such shares. Each such stock
certificate shall bear the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in or imposed
pursuant to the IDEC Pharmaceuticals Corporation 2003 Omnibus Equity Plan.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

Each certificate issued pursuant to this Section 8(f), together with the stock
powers relating to the shares of Restricted Stock evidenced by such certificate,
shall be held by the Company unless the Committee determines otherwise.

(g)Consequences of Vesting. Upon the vesting of a share of Restricted Stock
pursuant to the terms hereof, the restrictions of Section 8(d) shall lapse with
respect to such share. Following the date on which a share of Restricted Stock
vests, the Company shall cause to be delivered to the Participant to whom such
shares were granted (or a permitted transferee of such person), a certificate
evidencing such share, free of the legend set forth in Section 8(f).

(h)Effect of Termination of Employment. Except as set forth in Section 12(c),
(d) or (e) or as the Committee in its sole and absolute discretion may otherwise
provide in the applicable Agreement, and subject to the Committee's authority
under Section 4, upon the termination of a Participant's employment for any
reason other than For Cause, any and all shares to which restrictions on
transferability apply shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company together with any dividends paid
on such shares; provided that if the Committee, in its sole and absolute
discretion, shall within thirty (30) days after such termination of employment
notify the Participant in writing of its decision not to terminate the
Participant's rights in such shares, then the Participant shall continue to be
the owner of such shares subject to such continuing restrictions as the
Committee may prescribe in such notice. In the event of a forfeiture of shares
pursuant to this section, the Company shall repay to the Participant any amount
paid by the Participant for such shares. In the event that the Company requires
a return of shares, it shall also have the right to require

8

--------------------------------------------------------------------------------

the return of all dividends paid on such shares, whether by termination of any
escrow arrangement under which such dividends are held or otherwise.

(i)In the event of the termination of a Participant's employment For Cause, any
and all shares to which restrictions on transferability apply shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company, together with any dividends paid on such shares, in return for
which the Company shall repay to the Participant any amount paid by the
Participant for such shares.

(j)Special Provisions Regarding Awards. Notwithstanding anything to the contrary
contained herein, Restricted Stock granted pursuant to this Section 8 to Covered
Employees may be based on the attainment of performance goals pre-established by
the Committee. To the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may designate additional business criteria on which the
performance goals may be based or adjust, modify or amend the aforementioned
business criteria. Such shares of Restricted Stock shall be released from
restrictions only after the attainment of such performance measures has been
certified by the Committee.



9.Phantom Stock.

(a)General. Units of Phantom Stock may be granted by the Committee in its
discretion, provided that any such Award shall be granted only in lieu of salary
or cash bonuses payable to the Participant and shall (except as otherwise
provided in Section 12, 13 or 14 hereof) have a Vesting Date not earlier than
the first anniversary of the date of grant of the Award.

(b)Vesting Date. At the time of the grant of units of Phantom Stock, the
Committee shall establish a Vesting Date or Vesting Dates with respect to such
units (subject to the provisions of Section 9(a) hereof). The Committee may
divide such units into classes and assign a different Vesting Date for each
class. Provided that all conditions to the vesting of a unit of Phantom Stock
imposed pursuant to Section 9(d) are satisfied, and except as provided in
Section 9(e), upon the occurrence of the Vesting Date with respect to a unit of
Phantom Stock, such unit shall vest.

(c)Benefit Upon Vesting. Upon the vesting of a unit of Phantom Stock, the
Participant (or a permitted transferee of such person) shall be paid, within
30 days of the date on which such unit vests, an amount, in cash and/or shares
of Common Stock, as determined by the Committee, equal to the sum of (1) the
Fair Market Value of a share of Common Stock on the date on which such unit of
Phantom Stock vests and (2) the aggregate amount of cash dividends paid with
respect to a share of Common Stock during the period commencing on the date on
which the unit of Phantom Stock was granted and terminating on the date on which
such unit vests.

(d)Conditions to Vesting. At the time of the grant of units of Phantom Stock,
the Committee may impose such restrictions or conditions to the vesting of such
units as it, in its absolute discretion, deems appropriate, to be contained in
the Agreement.

(e)Effect of Termination of Employment. Except as set forth in Section 12(c),
(d) or (e) or as the Committee in its sole and absolute discretion may otherwise
provide in the applicable Agreement, and subject to the Committee's authority
pursuant to Section 4, units of Phantom Stock that have not vested, together
with any dividends credited on such units, shall be forfeited upon the
Participant's termination of employment for any reason.

(f)Special Provisions Regarding Awards. Notwithstanding anything to the contrary
contained herein, the vesting of Phantom Stock granted pursuant to this
Section 9 to Covered

9

--------------------------------------------------------------------------------

Employees may be based on the attainment of performance criteria as described in
Section 8(j), in each case, to the extent applicable, as determined in
accordance with generally accepted accounting principles. No payment in respect
of any such Phantom Stock award shall be paid to a Covered Employee (or a
permitted transferee of such person) until the attainment of such performance
measures have been certified by the Committee.

10.Stock Bonuses.

        Stock Bonus Awards may be granted by the Committee in its discretion,
provided that any such Award shall be granted only in lieu of salary or cash
bonuses payable to the Participant and shall (except as otherwise provided in
Section 12, 13 or 14 hereof) have a Vesting Date not earlier than the first
anniversary of the date of grant of the Award. In the event that the Committee
grants a Stock Bonus, a certificate for the shares of Common Stock constituting
such Stock Bonus shall be issued in the name of the Participant to whom such
grant was made and delivered to such Participant as soon as practicable after
the date on which such Stock Bonus is payable.

11.Other Awards; Stock Appreciation Rights.

(a)Other forms of Awards (including any Stock Appreciation Rights, hereinafter
"Other Awards") valued in whole or in part by reference to, or otherwise based
on, Common Stock may be granted either alone or in addition to other Awards
under the Plan. Other Awards may be granted by the Committee in its discretion,
provided that any such Other Award shall be granted only in lieu of salary or
cash bonuses payable to the Participant and shall (except as otherwise provided
in Section 12, 13 or 14 hereof or with respect to Stock Appreciation Rights
granted in connection with an Option) have a Vesting Date not earlier than the
first anniversary of the date of grant of the Award. Subject to the provisions
of the Plan (including those set forth in the preceding sentence), the Committee
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Awards shall be granted, the number of shares
of Common Stock to be granted pursuant to such Other Awards and all other
conditions of such Other Awards.

(b)A Stock Appreciation Right may be granted in connection with an Option,
either at the time of grant of the Option or at any time thereafter during the
term of the Option, or may be granted unrelated to an Option.

(c)A Stock Appreciation Right related to an Option shall require the holder,
upon exercise, to surrender such Option with respect to the number of shares as
to which such Stock Appreciation Right is exercised, in order to receive payment
of any amount computed pursuant to Section 11(f). Such Option will, to the
extent surrendered, then cease to be exercisable.

(d)In the case of Stock Appreciation Rights granted in relation to Options, if
the Appreciation Right covers as many shares as the related Option, the exercise
of a related Option shall cause the number of shares covered by the Stock
Appreciation Right to be reduced by the number of shares with respect to which
the related Option is exercised. If the Stock Appreciation Right covers fewer
shares than the related Option, when a portion of the related Option is
exercised, the number of shares subject to the unexercised Stock Appreciation
Right shall be reduced only to the extent necessary so that the number of
remaining shares subject to the Stock Appreciation Right is not more than the
remaining shares subject to the Option.

(e)Subject to Section 11(k) and to such rules and restrictions as the Committee
may impose, a Stock Appreciation Right granted in connection with an Option will
be exercisable at such time or times, and only to the extent that a related
Option is exercisable, and will not be transferable except to the extent that
such related Option may be transferable.

10

--------------------------------------------------------------------------------

(f)Upon the exercise of a Stock Appreciation Right related to an Option, the
holder will be entitled to receive payment of an amount determined by
multiplying:

(i)The difference obtained by subtracting the option exercise price per share
specified in the related Option from the Fair Market Value of a share of Common
Stock on the date of exercise of such Stock Appreciation Right, by

(ii)The number of shares as to which such Stock Appreciation Rights will have
been exercised.

(g)A Stock Appreciation Right granted without relationship to an Option will be
exercisable as determined by the Committee but in no event after ten years from
the date of grant.

(h)A Stock Appreciation Right granted without relationship to an Option will
entitle the holder, upon exercise of the Stock Appreciation Right, to receive
payment of an amount determined by multiplying:

(i)The difference obtained by subtracting the Fair Market Value of a share of
Common Stock on the date the Stock Appreciation Right is granted from the Fair
Market Value of a share of Common Stock on the date of exercise of such Stock
Appreciation Right, by

(ii)The number of shares as to which such Stock Appreciation Rights will have
been exercised.

(i)Notwithstanding Sections 11(f) and 11(h) above, the Committee may place a
limitation on the amount payable upon exercise of a Stock Appreciation Right.
Any such limitation must be determined as of the date of grant and noted in the
applicable Agreements.

(j)Payment of the amount determined under Sections 11(f) and 11(h) above may be
made solely in whole shares of Common Stock valued at their Fair Market Value on
the date of exercise of the Stock Appreciation Right or alternatively, in the
sole discretion of the Committee, solely in cash or a combination of cash and
shares of Common Stock. If the Committee decides that full payment will be made
in shares of Common Stock, and the amount payable results in a fractional share,
payment for the fractional share will be made in cash.

(k)The Committee may impose such additional conditions or limitations on the
exercise of a Stock Appreciation Right as it may deem necessary or desirable to
secure for holders of Stock Appreciation Rights the benefits of Rule 16b-3, or
any successor provision in effect at the time of grant or exercise of a Stock
Appreciation Right or as it may otherwise deem advisable.



12.Termination of Employment.

(a)A Participant who ceases (for any reason other than death, total and
permanent disability, Retirement or termination of employment For Cause) to be
an Employee of the Company or of an Affiliate may exercise any Option, Stock
Appreciation Right or Other Award to the extent that such Award has vested on
the date of such cessation. Except as set forth in the next sentence or as
otherwise set forth in the Plan, such Option, Stock Appreciation Right or Other
Award shall be exercisable only within three (3) months after such date of
cessation, or, if earlier, within the originally prescribed term of the Award,
unless the Committee shall set forth a different period in the applicable
Agreement. For purposes of the Plan, employment shall not be deemed terminated
by reason of a transfer to another employer which is the Company or an
Affiliate. If any Option, Stock Appreciation Right or Other Award is not
exercised following the Participant's termination within the time specified, the
Award shall terminate and the shares covered by such Option, Stock Appreciation
Right or Other Award shall revert to the Plan.

11

--------------------------------------------------------------------------------

(b)A Participant whose employment with the Company or an Affiliate is terminated
For Cause shall forthwith immediately upon notice of such termination cease to
have any right to exercise any Option, Stock Appreciation Right or Other Award,
and the Option, Stock Appreciation Right or Other Award shall terminate and the
shares covered by such Option, Stock Appreciation Right or Other Award shall
revert to the Plan. For purposes of the Plan, termination "For Cause" shall be
deemed to include (and is not limited to) dishonesty with respect to the Company
or any Affiliate, insubordination, substantial malfeasance or non-feasance of
duty, unauthorized disclosure of confidential information, breach by a
Participant of any provision of any employment, nondisclosure, non-competition
or similar agreement between the Participant and the Company or any Affiliate,
and conduct substantially prejudicial to the business of the Company or an
Affiliate. The determination of the Committee as to the existence of
circumstances warranting a termination For Cause shall be conclusive. Any
definition in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of For Cause and which is in
effect at the time of such termination, shall supersede the definition in the
Plan with respect to the Participant.

(c)If a Participant ceases to be an Employee of the Company or of an Affiliate
by reason of total and permanent disability, as determined by the Committee in
accordance with the provisions of this Section 12(c), any Award held by such
person (or a permitted transferee of such person) on the date of disability
shall be fully exercisable as of the date of such cessation. A disabled
Participant (or a permitted transferee of such person) may exercise such Award
only within a period of one (1) year after the date of such cessation or within
such different period as may be determined by the Committee and set forth in the
applicable Agreement, or, if earlier, within the originally prescribed term of
the Award. If any Award is not exercised following the Participant's total and
permanent disability within the time specified, the Award shall terminate and
the shares covered by such Award shall revert to the Plan. For purposes of the
Plan, a Participant shall be deemed to have a total and permanent disability if
such Participant is entitled to receive benefits under the applicable long-term
disability program of the Company or an Affiliate of the Company, or, if no such
program is in effect with respect to such Participant, if the Participant has
become totally and permanently disabled within the meaning of Section 22(e)(3)
of the Code.

(d)If a Participant dies while the Participant is an Employee of the Company or
of an Affiliate, any Award held by such person (or a permitted transferee of
such person) at the date of death shall be fully exercisable as of the date of
the Participant's death. A deceased Participant's legal representatives or one
who acquires the Award by will or by the laws of descent and distribution (or a
permitted transferee of such person) may exercise such Award only within a
period of one (1) year after the date of death or within such different period
as may be determined by the Committee and set forth in the applicable Agreement,
or, if earlier, within the originally prescribed term of the award. If any Award
is not exercised following the Participant's death within the time specified,
the Award shall terminate and the shares covered by such Award shall revert to
the Plan.

(e)Unless otherwise set forth in the applicable Agreement, immediately upon a
Participant's Retirement, such person's then unvested Awards, including those
held by a permitted transferee of such person, shall automatically accelerate
and become fully vested for fifty percent (50%) of the number of shares covered
by such unvested Awards and for an additional ten percent (10%) of the number of
shares covered by such unvested Awards for every year of employment by the
Company or any of its Affiliates beyond ten (10) years, up to the remaining
amount of the unvested Award. Upon Retirement, a retired Participant (or
permitted transferee of such person) may exercise any then outstanding Awards to
the extent

12

--------------------------------------------------------------------------------

vested only within a period of three (3) years after the date of Retirement or
within such different period as may be determined by the Committee and set forth
in the applicable Agreement or, if earlier, within the originally prescribed
term of the Award. If any Award is not exercised following the Participant's
Retirement within the time specified, the Award shall terminate and the shares
covered by such Award shall revert to the Plan. For purposes of the Plan, the
term "Retirement" as to any Employee of the Company or any of its Affiliates
shall mean such person's leaving the employment of the Company and its
Affiliates after reaching age 55 with ten (10) years of service with the Company
or its Affiliates, but not including pursuant to any termination For Cause or
pursuant to any termination for insufficient performance, as determined by the
Company.

(f)Leave of Absence. A Participant to whom an Award has been granted under the
Plan who is absent from work with the Company or with an Affiliate because of
temporary disability, or who is on a permitted leave of absence for any purpose,
shall not, during the period of any such absence, be deemed by virtue of such
absence alone, to have terminated his employment with the Company or with an
Affiliate except as the Committee may otherwise expressly provide in the
applicable Agreement.



13.Effect of Corporate Transaction.

(a)Options. In the event of a Corporate Transaction, the Committee shall, prior
to the effective date of the Corporate Transaction, as to each outstanding
Option under the Plan either (i) make appropriate provisions for the Options to
be assumed by the successor corporation or its parent or be replaced with a
comparable options to purchase shares of the capital stock of the successor
corporation or its parent; or (ii) upon written notice to the Participants
provide that all Options must be exercised and the Plan will terminate (all
Options having been made fully exercisable as set forth below in this
Section 13; or (iii) terminate all Options in exchange for a cash payment equal
to the excess of the then aggregate Fair Market Value of the shares subject to
such Options (all Options having been made fully exercisable as set forth below
in this Section 13) over the aggregate option exercise price thereof. Each
outstanding Option under the Plan which is assumed in connection with a
Corporate Transaction or is otherwise to continue in effect shall be
appropriately adjusted, immediately after such Corporate Transaction, to apply
and pertain to the number and class of securities which would have been issued,
in consummation of such Corporate Transaction, to an actual holder of the same
number of shares of the Common Stock as are subject to such Option immediately
prior to such Corporate Transaction. Appropriate adjustments shall also be made
to the option exercise price payable per share, provided the aggregate option
exercise price payable for such securities shall remain the same.

(b)Other Awards. In the event of a Corporate Transaction, the Committee shall,
prior to the effective date of the Corporate Transaction, as to each outstanding
Award (other than an Option) under the Plan either (i) make appropriate
provisions for the Awards to be assumed by the successor corporation or its
parent or be replaced with a comparable award with respect to the successor
corporation or its parent; (ii) provide that such Awards shall be fully vested
and exercisable, as applicable, prior to such Corporate Transaction and, to the
extent that such Awards (other than awards of Restricted Stock) are not
exercised prior to such Corporate Transaction, shall terminate upon the
consummation of the Corporate Transaction; or (iii) terminate all such Awards in
exchange for a cash payment equal to the then aggregate Fair Market Value of the
shares of Common Stock and cash payments subject to such Award (all Awards
having been made fully exercisable as set forth below in this Section 13), less
any applicable exercise price.

13

--------------------------------------------------------------------------------

(c)Involuntary Employment Action. If at any time within two (2) years of the
effective date of a Corporate Transaction there is an Involuntary Employment
Action with respect to any Designated Employee, each then outstanding Award
assumed or replaced under this Section 13 and held by such Designated Employee
(or a permitted transferee of such person) shall, upon the occurrence of such
Involuntary Employment Action, automatically accelerate so that each such Award
shall immediately become fully vested or exercisable, as applicable. Upon the
occurrence of an Involuntary Employment Action with respect to a Designated
Employee, any outstanding Options or Stock Appreciation Right held by such
Designated Employee (and a permitted transferee of such person) shall be
exercisable within one (1) year of the Involuntary Employment Action or, if
earlier, within the originally prescribed term of the Option or Stock
Appreciation Right. An "Involuntary Employment Action" as to a Designated
Employee shall mean the involuntary termination of the Designated Employee's
employment with the Company or an Affiliate other than For Cause, or the
termination by the Designated Employee of his employment with the Company and
its Affiliates upon the occurrence, without the Participant's express written
consent, of any of the following circumstances unless such circumstances are
corrected (provided such circumstances are capable of correction): (i) any
adverse and material alteration and diminution in the Participant's position,
title or responsibilities (other than a mere change in title or reporting
relationship) as they existed immediately prior to the Corporate Transaction or
as the same may be increased from time to time thereafter, (ii) a reduction of
the Participant's annual base salary or targeted bonus opportunity, in each case
as in effect on the date prior to the Corporate Transaction or as the same may
be increased from time to time thereafter, or (iii) relocation of the offices at
which the Participant is employed which increases the Participant's daily
commute by more than 100 miles on a round trip basis.

(d)Determination of Comparability. The determination of comparability under this
Section 13 shall be made by the Committee and its determination shall be final,
binding and conclusive.

(e)Other Adjustments. The class and number of securities available for issuance
under the Plan on both an aggregate and per participant basis shall be
appropriately adjusted by the Committee to reflect the effect of the Corporate
Transaction upon the Company's capital structure.

(f)Termination of the Plan. In the event the Company terminates the Plan or
elects to cash out Options or Stock Appreciation Rights in accordance with
clauses (ii) and (iii) of paragraph (a) or (b) of this Section 13, then the
exercisability of each affected Award outstanding under the Plan shall be
automatically accelerated so that each such Award shall immediately prior to
such Corporate Transaction, become fully vested and may be exercised prior to
such Corporate Transaction for all or any portion of such Award. The Committee
shall, in its discretion, determine the timing and mechanics required to
implement the foregoing sentence.



14.Acceleration Upon Corporate Change in Control.


        In the event of a Corporate Change in Control the exercisability or
vesting of each Award outstanding under the Plan shall be automatically
accelerated so that each such Award shall immediately prior to such Corporate
Change in Control, become fully vested or exercisable for the full number of
shares of the Common Stock purchasable or cash payable under an Award to the
extent not previously exercised and may be exercised for all or any portion of
such shares or cash within the originally prescribed term of such Award. The
Committee shall, in its discretion, determine the timing and mechanics required
to implement the foregoing sentence. However, an outstanding Award under the
Plan shall not be accelerated under this Section 14 if and to the extent one or
more limitations imposed by the Committee at the time of grant preclude such
acceleration upon a Corporate Change in Control.

14

--------------------------------------------------------------------------------

15.Rights as a Stockholder.

        No person shall have any rights as a stockholder with respect to any
shares of Common Stock covered by or relating to any Award until the date of
issuance of a stock certificate with respect to such shares. Except as otherwise
expressly provided in Section 3(c), no adjustment to any Award shall be made for
dividends or other rights for which the record date occurs prior to the date
such stock certificate is issued.

16.No Employment Rights; No Right to Award.

        Nothing contained in the Plan or any Agreement shall confer upon any
Participant any right with respect to the continuation of employment by the
Company or an Affiliate or interfere in any way with the right of the Company or
an Affiliate, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such employment or to increase or decrease
the compensation of the Participant. No person shall have any claim or right to
receive an Award hereunder. The Committee's granting of an Award to a
Participant at any time shall neither require the Committee to grant any other
Award to such Participant or other person at any time or preclude the Committee
from making subsequent grants to such Participant or any other person.

17.Securities Matters.

(a)Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.

(b)The transfer of any shares of Common Stock hereunder shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded. The Committee may, in its
sole discretion, defer the effectiveness of any transfer of shares of Common
Stock hereunder in order to allow the issuance of such shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant (or a permitted transferee of such person) in writing of
its decision to defer the effectiveness of a transfer. During the period of such
deferral in connection with the exercise of an Option, the Participant (or a
permitted transferee of such person) may, by written notice, withdraw such
exercise and obtain the refund of any amount paid with respect thereto.

18.Withholding Taxes.

        Whenever cash is to be paid pursuant to an Award, the Company or
Affiliate by which the Participant is employed shall have the right to deduct
therefrom an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. Whenever shares of Common Stock
are to be delivered pursuant to an Award, the Company shall have the right to
require the Participant to remit to the Company or Affiliate by which the
Participant is employed in cash an amount sufficient to satisfy any federal,
state and local withholding tax requirements related thereto. With the approval
of the Committee, a Participant may satisfy the foregoing requirement by
electing to have the Company withhold from delivery shares of Common Stock
having a value equal to the minimum amount of tax required to be withheld. Such
shares shall be valued at their Fair Market

15

--------------------------------------------------------------------------------


Value on the date of which the amount of tax to be withheld is determined.
Fractional share amounts shall be settled in cash. Such a withholding election
may be made with respect to all or any portion of the shares to be delivered
pursuant to an Award.

19.Notification of Election Under Section 83(b) of the Code.

        If any Participant shall, in connection with the acquisition of shares
of Common Stock under the Plan, make the election permitted under Section 83(b)
of the Code, such Participant shall notify the Company of such election within
10 days of filing notice of the election with the Internal Revenue Service.

20.Notification Upon Disqualifying Disposition Under Section 421(b) of the Code.

        Each Agreement with respect to an Incentive Stock Option shall require
the Participant to notify the Company of any disposition of shares of Common
Stock issued pursuant to the exercise of such Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), within 10 days of such disposition.

21.Amendment or Termination of the Plan.

        No amendment to the Plan which (i) increases the number of shares of
Common Stock issuable under the Plan (ii) materially changes the class of
persons eligible to participate in the Plan, (iii) would have the effect of
materially increasing the benefits accruing under the Plan to Participants or
(iv) materially alters the provisions of the second paragraph of Section 4 shall
be effective without approval by the stockholders of the Company. Except as set
forth in the preceding sentence, the Board of Directors may, at any time,
suspend or terminate the Plan or revise or amend it in any respect whatsoever;
provided, however, that stockholder approval shall also be required for any such
amendment if and to the extent the Board of Directors determines that such
approval is appropriate for purposes of satisfying Sections 162(m) or 422 of the
Code or Rule 16b-3 or other applicable law or the requirements of any securities
exchange upon which the securities of the Company trade. Nothing herein shall
restrict the Committee's ability to exercise its discretionary authority
pursuant to Section 4, which discretion may be exercised without amendment to
the Plan. No action hereunder may, without the consent of a Participant, reduce
the Participant's rights under any outstanding Award.

22.Transferability.


        Awards granted under the Plan shall not be transferable by a participant
other than (i) by will or by the laws of descent and distribution, or (ii) with
respect to Awards other than Incentive Stock Options, pursuant to a qualified
domestic relations order, as defined by the Code or Title 1 of the Employee
Retirement Income Security Act or the rules thereunder, or (iii) as otherwise
determined by the Committee. The designation of a beneficiary of an Award by a
Participant shall not be deemed a transfer prohibited by this Section. Except as
provided in the preceding sentence, an Award shall be exercisable, during a
Participant's lifetime, only by the Participant (or by his or her legal
representative) and shall not be assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation, or other disposition of any Award contrary to the
provisions of this Section 22, or the levy of any attachment or similar process
upon an Award, shall be null and void. Upon the death of a Participant,
outstanding Awards granted to such Participant may be exercised only by the
executor or administrator of the Participant's estate or by a person who shall
have acquired the right to such exercise by will or by the laws of descent and
distribution (or by a permitted transferee of such person). No transfer of an
Award by will or the laws of descent and distribution, or as otherwise permitted
by this Section 22, shall be effective to bind the Company unless the Committee
shall have been furnished with (a) written notice thereof and with a copy of the
will and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Award that are or would have been

16

--------------------------------------------------------------------------------

applicable to the Participant and to be bound by the acknowledgments made by the
Participant in connection with the grant of the Award.

23.Dissolution or Liquidation of the Company.

        Upon the dissolution or liquidation of the Company other than in
connection with transactions to which Section 13 is applicable, all Awards
granted hereunder shall terminate and become null and void; provided, however,
that if the rights hereunder of a Participant or one who acquired an Award by
will or by the laws of descent and distribution, or as otherwise permitted by
Section 22, have not otherwise terminated and expired, the Participant or such
person shall have the right immediately prior to such dissolution or liquidation
to exercise any Award granted hereunder to the extent that the right to exercise
such Award has accrued as of the date immediately prior to such dissolution or
liquidation. Awards of Restricted Stock that have not vested as of the date of
such dissolution or liquidation shall be forfeited as of the date of such
dissolution or liquidation.

24.Effective Date and Term of Plan.


        The Plan shall be subject to the requisite approval of the stockholders
of the Company. In the absence of such approval, any Awards shall be null and
void. Unless extended or earlier terminated by the Board of Directors, the right
to grant Awards under the Plan shall terminate on the tenth anniversary of the
Effective Date. No extension of the Plan shall operate to permit the grant of
Incentive Stock options following the tenth anniversary of the Effective Date.
Awards outstanding at Plan termination shall remain in effect according to their
terms and the provisions of the Plan.

25.Applicable Law.

        The Plan shall be construed and enforced in accordance with the law of
the State of Delaware, without reference to its principles of conflicts of law.

26.Participant Rights.

        No Participant shall have any claim to be granted any award under the
Plan, and there is no obligation for uniformity of treatment for Participants.

27.Unfunded Status of Awards.

        The Plan is intended to constitute an "unfunded" plan for incentive and
deferred compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Agreement
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.

28.No Fractional Shares.

        No fractional shares of Common Stock shall be issued or delivered
pursuant to the Plan. The Committee shall determine whether cash, other Awards,
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

29.Beneficiary.

        A Participant may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant's
estate shall be deemed to be the Participant's beneficiary.

30.Interpretation.

        The Plan is designed and intended to comply, to the extent applicable,
with Section 162(m) of the Code, and all provisions hereof shall be construed in
a manner to so comply.

31.Severability.

        If any provision of the Plan is held to be invalid or unenforceable, the
other provisions of the Plan shall not be affected but shall be applied as if
the invalid or unenforceable provision had not been included in the Plan.

17

--------------------------------------------------------------------------------



QuickLinks


IDEC PHARMACEUTICALS CORPORATION 2003 OMNIBUS EQUITY PLAN
